Exhibit 10.3
 
MEMORANDUM OF UNDERSTANDING
 
 
 
This memorandum of Understanding (“MOU”) is entered into by and between
MagneGas Corporation
150 Rainville Road
Tarpon Springs, Florida 34689
(“MNGA”)
 
and
 
HYFUELS, INC.
35246 US HWY 19 N. #215
Palm Harbor, Florida 34684
(“HyFuels, Inc.”)
 
 
RECITALS
 
Whereas, MagneGas Corporation (“MNGA”) is a publicly traded corporation
organized and existing under the law of the state of Delaware with its principle
place of business in the state of Florida.
 
Whereas HyFuels Inc. is a corporation organized and existing under the law of
the state of Florida.
 
Whereas, MNGA is engaged in the business of generating gaseous fuel from liquid
waste with its Plasma Arc Trough (“PAT”) Recyclers under U.S. patents and patent
applications, as described in details in the website www.magnegas.com
 
Whereas, HyFuels Inc. is developing a new type of nuclear fusions without
radiations and without radioactive waste known as intermediate controlled
nuclear fusions (“ICNF”), U.S. and international patent applications pending, as
described in details in the website:
www.santilli-foundation.org/icnf.php
 
Whereas, MNGA wants to acquire all world wide intellectual property rights for
the ICNF and HyFuels, Inc. is interested in selling said rights.
 
 
 

--------------------------------------------------------------------------------

 
 
THE PARTIES AGREE TO THE FOLLOWING
HyFuels Inc. hereby grants to MNGA an exclusive option for the purchase of all
world wide intellectual rights on the ICNF Technology, including patents, patent
applications, copyrights, domain names, know how. The purchase will occur at
mutually acceptable terms and conditions and the exclusive option will expire on
December 31, 2012. The exclusive option is being granted in exchange for the
consideration to be given by MNGA to HyFuels, Inc. as described to Schedule A,
attached hereto.
 
In Faith
MagneGas Corporation
 
 
/s/ Ruggero Maria Santilli
   
01-10-12
 
Ruggero Maria Santilli 
   
Date
 
CEO
   
 
 

 
 
 
HyFuels Inc.
 
 
/s/ Ruggero Maria Santilli
   
01-10-12
 
Ruggero Maria Santilli 
   
Date
 
President
   
 
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule A
 
Magnegas Corporation has provided to Hyfuels, Inc. the following supporting
services since 2007:
 
- Use of an electronic panel for automatic control of the arc without payment of
rent
 
- Use of 2 Miller Dimension 1000 AC/DC converters
 
- Telephone supposrt Services
 